Exhibit 10.8(a)

LIST OF OFFICERS AND DIRECTORS ENTERING INTO INDEMNIFICATION AGREEMENT

 

NAME

  

POSITION

Adam S. Berger

   Chief Executive Officer and Director

David E. Siminoff

   Chairman of the Board

Jonathan B. Bulkeley

   Director

Michael A. Brown

   Director

Christopher S. Gaffney

   Director

Michael A. Kumin

   Director

Benjamin A. Derhy

   Director

Laura B. Lauder

   Director

Scott M. Sassa

   Director

Gregory R. Liberman

   President

Mark G. Thompson

   Chief Financial Officer

Josh Kreinberg

   General Counsel and Company Secretary